PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           




                                                                                                           
In re Patent No. 11,216,241
Agarwal et al.
Issue Date:    January 4, 2022
Application No. 15/833,505
Filed: December 6, 2017
Attorney Docket No. SAMS15-11302 Title: METHOD AND DEVICE FOR AUDIO MANAGEMENT


: 
: ON REDETERMINATION OF
: PATENT TERM ADJUSTMENT
: 
:
: 


This is responsive to the “Request for Reconsideration of Patent Term Adjustment under 37 CFR 1.705(b) filed December 20, 2021, Applicants request that the patent term adjustment under 35 U.S.C. 154(b) be corrected to one hundred (100) days.

The patent term adjustment is one hundred and two (102) days.

This redetermination of patent term adjustment is NOT the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).

The subject patent issued on January 4, 2022, with a patent term adjustment of zero (0) days. The instant petition under 37 CFR 1.704(b) was timely filed on December 20, 2021. 

Applicants dispute the reduction to the patent term adjustment of one hundred and eleven (111) days under 37 CFR 1.704(c)(10) and dispute the reduction to the patent term adjustment of thirty-nine (39) days under 37 CFR 1.704(b)for the filing of the Request for Continued Examination under 37 CFR 1.114, three months and 39 days after a final Office action was mailed on June 25, 2019. 

Applicant’s argument relative to the reduction to the patent term adjustment under 37 CFR 1.704(c)(10) of 111 days is well-taken. The reduction to the patent term adjustment of 111 days is removed accordingly.

The Office finds that the reduction to the patent term adjustment under 37 CFR 1.704(b) of 39 days is correct as per the precedent set in Arqule, Inc. v. Kappos, No. 10-1904, slip op. (D.D.C. June 22, 2011). A review of the application file history reveals that the three-month period after the mailing of final Office action ended on Saturday, September 28, 2019.  Where the date for response falls on a weekend or federal holiday, the date for reply moves to the next business day.  Thus, the date for calculating a reduction to the patent term adjustment under 37 CFR 1.704(b) began Monday, September 30, 2019.1 Thus, the filing of a reply on November 8, 2019, to the final Office action is subject to a reduction to the patent term adjustment of 39 days, with said period being calculated as beginning on October 1, 2019, and ending on November 8, 2019.  

In view thereof, the correct patent term adjustment is one hundred and two (102) days (150 days of Office “A” delay + 0 days of “B” delay + 0 days of “C” Delay -0 days of overlap – 48 days of Applicant delay.) 

The authorized deposit account is charged $210.00 for the fee set forth in 37 C.F.R. § 1.18(e).  No additional fee is required.

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two-month period is extendable under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed without any additional fee.  However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. Thereafter, the matter is will directed to the Certificate of Corrections Branch for issuance of a certificate of correction reflecting that the patent term adjustment is 102 days.

Telephone inquiries specific to this matter should be directed to the undersigned, at (571) 272-3222. Questions regarding the issuance of the certificate of correction must be directed to the Certificate of Corrections Branch at (703)756-1814.

/Kenya A. McLaughlin/

Kenya A. McLaughlin
Attorney Advisor
Office of Petitions 

Enclosure: Draft Certificate of Correction




















    
        
            
        
            
        
            
    

    
        1 It is noted that Section 2732 of the Manual of Patent Examining Procedure provides, in pertinent part, that:
        
        [i]f the last day of the three-month time period from the Office communication notifying the applicant of the rejection, objection, argument, or other request falls on a Saturday, Sunday, or federal holiday within the District of Columbia, then action, may be taken, or fee paid, on the next succeeding secular or business day without loss of any patent term adjustment under 37 CFR 1.704(b). See ArQule v. Kappos, 793 F.Supp2d 214 (D.D.C. 2011). For example, no reduction in patent term adjustment would occur if an applicant’s three-month reply time period expires on a Saturday and the applicant files a reply that is received by the Office on the following Monday, which is not a federal holiday within the District of Columbia. In this case, any patent term adjustment would not be reduced under 37 CFR 1.704(b) because the reply was received on Monday, the next succeeding secular or business day after the expiration of the three-month reply time. If applicant files the reply on Tuesday, then any patent term adjustment for the patent issuing from the application would be reduced under 37 CFR 1.704(b) by one day.